 

EXHIBIT 10.12

 

INTEGRATED ELECTRICAL SERVICES

1800 WEST LOOP SOUTH, SUITE 500

HOUSTON, TEXAS 77027

 

[Date]

 

Director Stock Option Agreement

 

«Director Name»

«Director Address»

«Director Address»

 

Dear «Director Name»:

 

Integrated Electrical Services, Inc. (the “Company”) is pleased to inform you
that you have been granted a nonqualified stock option under the Company’s 1997
Directors’ Stock Plan (the “Plan”) to buy shares of the Common Stock of the
Company as follows

 

1. Director Grant #

              

    Grant Date

              

    Option Price per Share

              

    Total Number of Shares Granted

              

 

2. Subject to the further provisions of this Agreement, on or after the
applicable Vesting Date set forth below, you shall be entitled to exercise, on a
cumulative basis, the number of shares of Common Stock determined by multiplying
the Total Number of Shares Granted by the designated percentage set forth
hereafter:

 

Vesting Date

--------------------------------------------------------------------------------

   Percentage Exercisable


--------------------------------------------------------------------------------

    [Date]    100%    

 

By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan and the terms and conditions attached hereto. I further agree to
conform to all of the terms and conditions of the Option and the Plan.

 

Signature:          

Date:

   

 

INTEGRATED ELECTRICAL SERVICES, INC.

 

By:          

Date:

   

 



--------------------------------------------------------------------------------

To the extent vested, the Option may be exercised in whole or in part or in two
or more successive parts; provided, however, that the Option shall not be
exercisable following the tenth anniversary of its Grant Date or the earlier
termination of such Option as provided herein.

 

3. The Option may be exercised from time to time by a notice in writing of such
exercise which states the Director Grant # set forth above and the number of
shares in respect of which the Option is being exercised. Such notice shall be
delivered to the Secretary of the Company or addressed to the Secretary of the
Company at its corporate offices in Houston, Texas. An election to exercise
shall be irrevocable. The date of exercise shall be the date the notice is hand
delivered or received by the Secretary, whichever is applicable.

 

4. An election to exercise an Option shall be accompanied by the tender of the
full purchase price of the shares of Common Stock for which the election is
made. Payment may be made (i) in cash or check acceptable to the Company, (ii)
shares of Common Stock already-owned without any restriction on sale for at
least six months, (iii) a combination of the foregoing, or (iv) notice of a
“cashless-broker” exercise in accordance with a Company-established policy or
program for the same. If you desire to tender already-owned shares of Common
Stock as payment, you must notify the Secretary in writing of the notice of
exercise of such desire and, subject to the Secretary’s confirmation that you
are the record holder of such number of shares, it shall not be necessary for
you to tender stock certificates to effectuate such payment of the exercise
price. The value of the number of shares tendered to exercise the Option cannot
exceed the Option’s exercise price and such tendered shares shall be valued at
their fair market value per share on the date of exercise of the Option. In
addition, no exercise shall be effective until you have made arrangements
satisfactory to the Company to satisfy all applicable tax withholding
requirements of the Company with respect to such exercise. Unless you use
exercise procedure (iv) above, you may direct the Company to satisfy any tax
withholding obligation through the withholding of shares of Common Stock.

 

5. The Option is not transferable by you, other than by will or laws of descent
and distribution, and may be exercised during your lifetime only by you;
provided, however, notwithstanding the foregoing, you may transfer the Option to
a family member, trust or partnership, subject to the prior written approval of
the Company concerning the terms of such transferred option.

 

6. In the event of your termination of membership on the Board of Directors of
the Company (“Termination”) for any reason, the Option outstanding on such date
of Termination, to the extent vested on such date, may be exercised by you (or,
in the event of your subsequent death, by your Heir (as defined below)) within
one (1) year following such Termination, but not thereafter; however, in no
event shall the Option be exercisable after the tenth anniversary of the Grant
Date. To the extent the Option is not vested on your date of Termination, the
Option shall automatically lapse and be canceled unexercised as of such date. As
used herein, “disability” means you are receiving benefits under Title II of the
Federal Social Security Act.

 

7. In the event of your Termination by reason of death or disability, the Option
shall be fully vested on such date of Termination and may be exercised by you
or, in the event of your death, by the person to whom your rights shall pass by
will or the laws of descent and distribution (“Heir”), at any time within the
one-year period beginning on your date of death or Termination, but not
thereafter; however, in no event shall the Option be exercisable after the tenth
anniversary of the Grant Date.

 

8. This Option is subject to the terms of the Plan, which are hereby
incorporated by reference. In the event of a conflict between the terms of this
Agreement and the Plan, the Plan shall be the controlling document. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to them in the Plan.

 